Adams, Oh. J.,
dissenting. I think that the verdict is hot contrary to 'the evidence, properly considered. Suppose the fact to be as claimed, that the plaintiff had .taken the note” in’ suit in satisfaction and discharge of the claim against Gregory, it is not the less true that so far as the defendant is concerned the note in suit was given in renewal of a former note which was usurious. The sole consideration which moved to the defendant was the cancellation of the former note, and that is the material consideration. He gave the note for his own former note, and I think that the jury propérly found that, looking at the matter from the defendant’s standpoint, which was the proper way to look at it, the defendant did not give the note for the debt due from Gregory.